department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc tege eoeg et2 plr-116435-14 date date internal_revenue_service number release date index number ------------------------ ------------------------ -------------------------------- ty ------------------------------- legend corporation -------------------------------- ----------------------------------------- dear ------------------ this is in reply to your request for a ruling concerning which year’s forms w-2 wage and tax statement are used for purposes of computing the w-2 wage limitation under sec_199 of the internal_revenue_code for a taxpayer with a week taxable_year ending on the last saturday in december facts corporation computes its taxable_income on the basis of a week taxable_year ending on the last saturday in december corporation’s taxable_year for will begin on date and end on date corporation’s taxable_year for will begin date and end on date corporation’s taxable_year for will begin on date and end on date corporation’s taxable_year for will begin on date and end on date thus corporation’s taxable_year literally does not include december and thus absent a special rule there is potentially no calendar_year that ends during the taxable_year law and analysis sec_199 provides for a deduction of an amount equal to percent of the lesser_of a the qualified_production_activities_income of the taxpayer for the taxable_year or b taxable_income determined without regard to sec_199 for the taxable_year plr-116435-14 sec_199 provides that the amount of the deduction allowable under sec_199 for any taxable_year shall not exceed percent of the w-2_wages of the taxpayer for the taxable_year sec_199 provides that the term w-2_wages means with respect to any person for any taxable_year of such person the sum of the amounts described in paragraphs and of sec_6051 paid_by such person with respect to employment of employees by such person during the calendar_year ending during such taxable_year sec_1_199-2 provides that amounts that are treated as w-2_wages for a taxable_year under any method shall not be treated as w-2_wages of any other taxable_year sec_441 provides that taxable_income shall be computed on the basis of the taxpayer’s taxable_year sec_441 provides in part that the term taxable_year means - the taxpayer’s annual_accounting_period if it is a calendar_year or a fiscal_year the calendar_year if sec_441 applies or the period for which the return is made if the return is for a period of less than months sec_441 provides that the term calendar_year means a period of months ending on december sec_441 provides that the term fiscal_year means a period of months ending on the last day of any month other than december in the case of any taxpayer who has made the election provided in sec_441 the term means the annual period varying from to weeks so elected sec_441 provides that a taxpayer who in keeping his books regularly computes his income on the basis of an annual period which varies from to weeks and ends always on the same day of the week and ends always on whatever date such same day of the week last occurs in a calendar month or on whatever date such same day of the week falls which is nearest to the last day of the calendar month may elect to compute his taxable_income on the basis of such annual_accounting_period sec_441 provides that in any case in which the effective date or the applicability of any provision of the code is expressed in terms of taxable years beginning including or ending with reference to a specified date which is the first or last day of a month a taxable_year described in sec_441 shall be treated as beginning with the first day of the calendar month beginning nearest to the first day of such taxable_year or as ending with the last day of the calendar month ending nearest to the last day of such taxable_year sec_1_441-2 provides in general that an eligible_taxpayer may elect to compute its taxable_income on a basis of a fiscal_year that varies from to weeks ends always on the same day of the week and ends always on whatever date this same day of the week last occurs in a calendar month or whatever date this same day of the week falls that is nearest to the last day of the calendar month sec_1_441-2 provides that except as provided in paragraph c of this section for purposes of determining the effective date eg of legislative regulatory or plr-116435-14 administrative changes or the applicability of any provision of the internal revenue laws that is expressed in terms of taxable years beginning including or ending with reference to the first day or last day of a specific calendar month a week taxable_year is deemed to begin on the first day of the calendar month nearest to the first day of the week taxable_year and is deemed to end or close on the last day of the calendar month nearest to the last day of the week taxable_year as the case may be sec_1_441-2 further provides that examples of internal revenue provisions subject_to the effective date rule include provisions relating to the time for filing returns and other documents paying tax or performing other acts as well as the provisions under sec_1561 relating to surtax exemptions of certain controlled corporations the issue to be determined in this case is whether sec_441 applies to the taxpayer’s week taxable_year ending date so that the calendar_year is treated as ending during such taxable_year for purposes of sec_199 sec_441 applies to determine the applicability of any provision under title_26 that is expressed in terms of a taxable_year that begins includes or ends with reference to a specific date that is the first or last day of a month if sec_441 applies a week taxable_year is treated as ending with the last day of the calendar month ending nearest to the last day of the week taxable_year sec_199 provides that the term w-2_wages means with respect to any person for any taxable_year of such person the sum of the amounts described in paragraphs and of sec_6051 paid_by such person with respect to employment of employees by such person during the calendar_year ending during such taxable_year sec_441 provides that a calendar_year for purposes of subtitle a means a period of months ending on december the applicability of sec_199 is expressed in terms of a taxable_year that includes a specific date that is the last day of a month specifically sec_199 refers to amounts paid during a calendar_year ending during a taxable_year that is to say the applicability of sec_199 is based on whether the taxable_year at issue includes the end of a calendar_year specifically december which is also the last day of the month of december thus the applicability of sec_199 is expressed in terms of a taxable_year that includes a specific date that is the last day of a month december accordingly sec_441 applies to determine the applicability of sec_199 to a week taxable_year plr-116435-14 under sec_441 and sec_1_441-2 a week taxable_year is deemed to begin on the first day of the calendar month beginning nearest to the first day of the week taxable_year and end on the last day of the calendar month ending nearest to the last day of the week taxable_year in the case of a week taxable_year that ends on the last saturday in date the last day of the taxable_year is date under sec_441 and sec_1_441-2 for purposes of sec_199 the deemed end of the taxable_year is date and the deemed beginning of the next taxable_year is date as a result each taxable_year for purposes of sec_199 will include one and only one december this treatment is consistent with sec_1_441-2 example which illustrates the application of the year end rules under sec_1561 sec_1561 imposes limitations on multiple tax benefits in the case of certain controlled corporations the application of the limitations described in sec_1561 is determined on the basis of whether a corporation is a component_member of a controlled_group_of_corporations on a december example describes a corporation created on date that elects a week taxable_year ending on the friday nearest the end of december thus the corporation’s first taxable_year begins on monday date and ends on friday date its next taxable_year begins on saturday date and ends on friday date and its next taxable_year begins on saturday date and ends on friday date for purposes of applying sec_1561 the corporation’s first taxable_year is deemed to end on date its next taxable_year is deemed to begin on date and end on date and its next taxable_year is deemed to begin on date and end on date accordingly each taxable_year is treated as including one and only one december thus under sec_441 and for purposes of sec_199 the week taxable_year of the corporation that begins on date and ends on date is treated as ending on date therefore calendar_year is treated as ending during the corporation’s week taxable_year that begins on date and ends on date a similar analysis applies to other taxable years for example under sec_441 and for purposes of sec_199 the week taxable_year of the corporation that begins on date and ends on date is treated as beginning on date and ending on date therefore calendar_year and not calendar_year is treated as ending during corporation’s week taxable_year that begins on date and ends on date therefore we conclude as follows plr-116435-14 corporation is required to use wages reported on forms w-2 wage and tax statement for the calendar_year ending date for purposes of computing the w-2 wage limitation under sec_199 for its taxable_year beginning date and ending date corporation is required to use wages reported on forms w-2 wage and tax statement for the calendar_year ending date for purposes of computing the w-2 wage limitation under sec_199 for its taxable_year beginning date and ending date corporation is required to use wages reported on forms w-2 wage and tax statement for the calendar_year ending date for purposes of computing the w-2 wage limitation under sec_199 for its taxable_year beginning date and ending date corporation is required to use wages reported on forms w-2 wage and tax statement for the calendar_year ending date for purposes of computing the w-2 wage limitation under sec_199 for its taxable_year beginning date and ending date for any taxable_year beginning after the taxable_year ending date provided the corporation maintains the same taxable_year ie weeks ending on the last saturday in december corporation is required to use wages reported on forms w-2 wage and tax statement for the calendar_year ending nearest to the last day of corporation’s taxable_year for purposes of computing the w-2 wage limitation under sec_199 for that taxable_year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling only applies to a taxable_year if the taxpayer maintains the same taxable_year week ending on the last saturday of december for that year this ruling does not address the issue of whether any wages reported on the forms w- used for purposes of computing the w-2 wage limitation for a taxable_year qualify as w-2_wages for purposes of sec_199 the determination of whether any wages reported on forms w-2 for that year qualify as w-2_wages for purposes of sec_199 is governed by the regulations under sec_199 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-116435-14 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
